Citation Nr: 1504614	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 5, 2014, and in excess of 30 percent thereafter for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina and Cleveland, Ohio.

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND that follows the ORDER section of this decision. 


FINDINGS OF FACT

1.  For the period prior to February 19, 2014, the Veteran's hearing impairment was no worse than Level V in the right ear and Level IV in the left ear.

2.  For the period beginning February 19, 2014, the Veteran's hearing impairment has been Level VII in the right ear and Level V in the left ear.


CONCLUSION OF LAW

The bilateral hearing loss warrants a rating of 10 percent prior to February 19, 2014, and a rating of 30 percent, but not higher, thereafter.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice relative to his claim for bilateral hearing loss in a letter mailed in September 2008, prior to the initial adjudication of the claim.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected hearing loss, most recently in August 2014.  The Veteran has not asserted, and the evidence does not show, this disability has increased in severity since the most recent examination.  In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.    

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

By way of background, the Veteran was initially awarded service connection for bilateral hearing loss in a January 2010 rating decision, and a 10 percent evaluation was assigned.  He has appealed the decision assigning a 10 percent rating.  During the pendency of the appeal, the rating was increased to 30 percent, effective August 5, 2014.

In response to his claim, the Veteran was afforded an initial VA audiological evaluation in December 2009; the examiner reviewed the evidence of record and noted the Veteran's history.  The Veteran reported difficulty hearing during his examination, but stated he had never worn hearing aids.  On examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
65
75
70
LEFT
30
55
60
70

Speech recognition was 72 percent in the right ear and 76 percent in the left ear. 

Applying the values above to Table VI results in a Level V Roman numeral designation for the right ear and Level IV Roman numeral designation for the left ear.  Application of a Level V designation and Level IV designation to Table VII results in a 10 percent rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

At the hearing before the undersigned on February 19, 2014, the Veteran testified that his bilateral hearing loss had worsened since the VA examination in December 2009.  As a result, the Board remanded the appeal in May 2014 to afford the Veteran another VA examination.



Pursuant to the Board's remand directive, a second VA audiological examination was performed on August 5, 2014.  At that time his puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
75
80
70
LEFT
35
60
60
65

Speech recognition was 66 percent in the right ear and 72 percent in the left ear. 

Applying the values above to Table VI results in a Level VII Roman numeral designation for the right ear and Level V Roman numeral designation for the left ear.  Application of a Level VII designation and Level V designation to Table VII results in a 30 percent rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the August 2014 examiner stated that the Veteran had difficulty hearing and understanding speech at a distance.  Specifically, the examiner stated the Veteran endorsed difficulty hearing people at a distance of roughly 15 feet.  The December 2009 examiner noted that the Veteran had indicated his hearing loss was "bothersome," but the Veteran stated he had become accustomed to it.  

On review of the record, it is evident the schedular criteria for a rating in excess of 10 percent were not met prior to February 19, 2014, and the schedular criteria for a rating in excess of 30 percent have not been met since that date.  The Board notes that the originating agency assigned the increased rating of 30 percent from the date of the VA examination showing that the criteria for a 30 percent rating were met.  As noted above, the Veteran testified at the hearing on February 19, 2014, that his bilateral hearing loss had increased in severity since the prior VA examination.  Therefore, the Board has determined that the increased rating of 30 percent is warranted from that date.

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under the applicable diagnostic code.  

Since the evidence establishes a clear worsening of the disability, a staged rating has been assigned; however, no additional staging is warranted by the evidence of record.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the disability at issue is manifested by hearing loss that is specifically contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would warrant higher ratings than presently assigned.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

The Board having determined that the Veteran's bilateral hearing loss warrants a rating of 10 percent prior to February 19, 2014, and a rating of 30 percent thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND


Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's remaining claim.  The Veteran filed a claim for service connection for a back disability in August 2008.  The evidence indicates his service treatment records (STRs) were likely destroyed during the 1973 fire at the National Personnel Records Center.  Although his STRs are unavailable to corroborate his claim of an injury and treatment for a back disorder in service, the Veteran states he injured his back while carrying a 100 pound sack of potatoes while stationed at Camp Desert Rock.  More specifically, he asserts that he experienced back pain after unloading heavy potato sacks and that he received treatment for roughly one week following this injury.  The Veteran has also reported experiencing back pain since this incident occurred.  The Board finds no reason to question the veracity of the Veteran's statements, and his reports are otherwise consistent with the places, types and circumstances of service.  

The Veteran underwent a VA examination in August 2014.  Initially, the examiner indicated the Veteran did not have, and had never been diagnosed with a back condition.  However, the examiner later determined the Veteran did have a diagnosis of osteopenia.  The examiner then stated the Veteran's back disability was less likely as not caused by or a result of his in-service back injury.  The examiner reasoned the Veteran's disability is an age-related disorder that is not caused by or related to any injury in service.  However, the examiner's cursory opinion does not explain how and why this disability could not have been caused by the Veteran's injury in service.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Additionally, the opinion did not consider the Veteran's credible reports of symptoms of back pain dating from service to the present.  A medical examiner is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, a new examination and medical opinion are necessary. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

With respect to each back disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the in-service injury described by the Veteran.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding his in-service injury and continuity of symptomatology.  The examiner shall assume such statements are credible for purposes of the opinion.  

If the examiner is unable to provide the requested opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


